Case 18-00284-5-SWH         Doc 754 Filed 12/11/18 Entered 12/11/18 11:12:13                 Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                WILMINGTON DIVISION


  IN RE:
  WAYNE BAILEY, INC.                                            CASE NO.: 18-00284-5-SWH
                                                                CHAPTER 11
                 DEBTOR.

                      RESPONSE TO WAYNE BAILEY, INC.’S SECOND
                        MOTION TO MODIFY CONFIRMED PLAN

         Southern Roots Farming Company, LLC (“Southern Roots”), by and through its
  undersigned attorneys, hereby responds and objects to the Debtor’s Second Motion to Modify
  Confirmed Plan [D.E. 745], said Motion having been filed on December 7, 2018 (the “Motion”).
  In opposition to the Motion, Southern Roots shows unto the Court as follows:
         1.      Wayne Bailey, Inc. (“Debtor”) filed a Voluntary Petition for relief under Chapter
  11 of the Bankruptcy Code on January 21, 2018 (“Petition Date”).
         2.      The Court entered its Order Confirming the First Amended Plan of
  Reorganization on October 2, 2018 [D.E. 655] (the “Confirmation Order”). The Plan is hereafter
  referred to as the “Confirmed Plan.”
         3.      Southern Roots is a claimant in this case under the Perishable Agricultural
  Commodities Act (“PACA”), codified at 7 U.S.C. § 499a, et seq.
         4.      PACA creates a statutory trust to protect unpaid sellers and suppliers of perishable
  agricultural commodities (the “PACA Trust”). Section 499e(c)(2) defines the corpus of the PACA
  Trust as all produce, including all inventories of food or other products derived from produce, and
  receivables or proceeds from the sale of produce or its products. 7 U.S.C. § 499e(c)(2). The trust
  also extends to all inventory purchased from a commingled account, Sanzone-Palmisano Co. v. M.
  Seaman Enters., Inc., 986 F.2d 1010 (6th Cir. 1993), and to any other assets acquired with PACA
  trust funds. In re Kornblum & Co., Inc., 81 F.3d 280 (2d Cir. 1996); In re Atlantic Tropical Market
  Corp., 118 B.R. 139 (Bankr. S.D. Fla. 1990).
         5.      The trust corpus includes, but is not limited to, the cash from which the Debtor seeks
  to pay administrative expenses if the Motion is allowed.
Case 18-00284-5-SWH          Doc 754 Filed 12/11/18 Entered 12/11/18 11:12:13               Page 2 of 4



         6.      Because PACA trust assets are considered assets in which the Debtor has mere
  possession, they are not considered part of the Debtor’s estate. 11 U.S.C. § 541(d); 49 Fed. Reg.
  45735, 45738; In re Southland & Keystone, 132 B.R. 632 (9th Cir. BAP 1991); In re Long John
  Silver’s Restaurants, Inc., 230 B.R. 29, 32 (Bankr. D. Del. 1999). As a result, PACA’s trust
  provisions have the effect of placing unpaid produce sellers “first in line among creditors for all
  produce-related assets if the produce dealer declares bankruptcy.” Frio Ice, S.A. v. Sunfruit, Inc.,
  918 F.2d 154 (11th Cir. 1990); see also, In re Kornblum & Co., 81 F.3d 280; Sanzone-Palmisano
  Company, 986 F.2d 1010. “It is clear from the terms of the PACA amendments and from the
  supporting legislative history that Congress intended to create a priority status for unpaid
  produce claimants, priming even the administrative claims which normally stand first in line in a
  bankruptcy distribution.” In re Fresh Approach, Inc., 51 B.R. 412, 420 (Bankr. N.D. Tex. 1985)
  (emphasis in original). “Allowing a defunct PACA trustee to pay other creditors with PACA
  funds before the seller is paid in full would frustrate [the purpose of PACA], and would be
  contrary to the language of PACA and its accompanying regulations.” C.H. Robinson Company
  v. Alanco Corp., 239 F.3d 483, 488 (2d Cir. 2001).
         7.      Class 12 of the Confirmed Plan provides that claimants with allowed PACA
  Claims are to “be paid in full within forty-five days of the Effective Date; provided however, that
  in the event a PACA Claim has not been determined by Final Order as of the Effective Date, the
  Debtor shall escrow the funds which would otherwise be paid to such PACA Claimant until a
  Final Order is entered.”
         8.      The Motion seeks to modify the Confirmed Plan to allow payment of
  administrative expenses from cash on hand prior to payment of PACA Claims, a plain violation
  of the PACA trust and all jurisprudence on this issue. The use of the funds for this purpose
  would be contrary to the Debtor’s duty to escrow the funds necessary to pay PACA Claimants
  under Class 12 of the Confirmed Plan. The Motion should not be allowed.
         9.      There is no legal authority for payment of administrative expenses from PACA
  trust funds. On the contrary, the Second Circuit has expressly held that even attorneys’ whose
  work benefitted the PACA trust cannot be paid with PACA trust assets so long as trust creditors
  remain unpaid. C.H. Robinson Company, 239 F.3d at 488. “Whatever equitable powers remain
  in the bankruptcy courts must and can only be exercised within the confines of the Bankruptcy
  Code.” Norwest Bank Worthington v. Ahlers, 485 U.S. 197, 206, 108 S.Ct. 963 (1988).
Case 18-00284-5-SWH          Doc 754 Filed 12/11/18 Entered 12/11/18 11:12:13               Page 3 of 4



         10.     The Debtor has already paid some $700,000.00 in administrative expenses from
  the PACA trust funds. On December 4, 2018, this Court directed the Debtor to present the Court
  with a solution for this very serious problem. Instead, the Debtor seeks to utilize more of the
  PACA trust funds to pay administrative expenses.
         11.     Southern Roots does not consent to the use of PACA trust funds for payment of
  administrative expenses.
         12.     Circumstances do not warrant a modification of the Confirmed Plan.
         WHEREFORE, Southern Roots prays unto the Court as follows:
         1.      That the Debtor’s Second Motion to Modify Confirmed Plan be DENIED; and
         2.      For such other and further relief as to the Court seems just and proper.
         This the 11th day of December, 2018.
                                         McCARRON & DIESS
                                         Attorney for Southern Roots
                                         Farming Co., LLC
                                         707 Walt Whitman Road, Second Floor
                                         Melville, New York 11747
                                         Telephone: (631) 425-8110
                                         gbrown@mccarronlaw.com

                                         By: _/s/ Gregory Brown___
                                               Gregory Brown
                                               NY Bar No. 4366498

                                         DAVID F. MILLS, P.A.
                                         Attorney for Southern Roots
                                         Farming Co., LLC
                                         1559-B Booker Dairy Rd.
                                         Smithfield, NC 27577
                                         Telephone: (919) 934-7235
                                         Facsimile: (919) 989-1529
                                         david@mills-law.com

                                         By:     /s/ David F. Mills
                                                  David F. Mills
                                                  State Bar No: 18326
Case 18-00284-5-SWH              Doc 754 Filed 12/11/18 Entered 12/11/18 11:12:13                Page 4 of 4



                            UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                  WILMINGTON DIVISION


  IN RE:
  WAYNE BAILEY, INC.                                                  CASE NO.: 18-00284-5-SWH
                                                                      CHAPTER 11
                  DEBTOR.

                                      CERTIFICATE OF SERVICE

          The undersigned hereby certifies that he is and at all times hereinafter mentioned was, more than
  eighteen (18) years of age and that on this day copies of the Response of Southern Roots Farming
  Company, LLC, to Debtor’s Second Motion to Modify Confirmed Plan were served as follows:

          VIA First Class Mail
          Wayne Bailey, Inc.
          P.O. Box 467
          Chadbourn, NC 28431


          VIA CM/ECF                        VIA CM/ECF
          John C. Bircher, III              Trawick H. Stubbs, Jr.
          Counsel for UCC                   Laurie Biggs
                                            Counsel for Debtor

          VIA CM/ECF
          Marjorie K. Lynch
          Bankruptcy Administrator

          I certify under penalty of perjury that the foregoing is true and correct.

          DATED: December 11, 2018.

                                            DAVID F. MILLS, P.A.
                                            Attorney for Southern Roots Farming Company, LLC
                                            1559-B Booker Dairy Rd.
                                            Smithfield, NC 27577
                                            Telephone: (919) 934-7235
                                            Facsimile: (919) 989-1529

                                            By:     /s/ David F. Mills
                                                    David F. Mills
                                                    State Bar No: 18326
